Citation Nr: 1514539	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  91-52 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for residuals of contusion, left mid-back and paralysis of the long thoracic nerve.
 
2.  Entitlement to a higher rating for paralysis of the long thoracic nerve with musculoskeletal pain in the left (minor) shoulder, currently evaluated as 20 percent disabling.

3.  Entitlement to an effective date prior to March 4, 2010, for a higher rating for incomplete paralysis of the long thoracic nerve with musculoskeletal pain in the left (minor) shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to November 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 1991 Department of Veterans Affairs (VA) Regional Office (RO) rating decision.  The April 1991 rating decision was the subject of subsequent Board decisions, with the most recent one on the merits being an August 2008 Board decision.  That decision described the earlier procedure regarding the issue of a higher rating for residuals of left, mid-back contusion.  That decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in June 2009.  

The case is also on appeal from an October 2010 RO rating decision, in which the RO increased the rating for paralysis of the thoracic nerve to 10 percent, effective from March 4, 2010.  The Veteran appealed that decision.  

In a January 2015 rating decision, the RO increased the rating for paralysis of the thoracic nerve to 20 percent, effective March 4, 2010.  He contends that a higher rating is warranted and that the effective date should be earlier than March 4, 2010.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his paralysis of the thoracic nerve and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the October 2013 decision, the Board denied an increased rating for residuals of left, mid-back contusion, and remanded the increased rating and effective date claims for incomplete paralysis of the thoracic nerve and remanded the issue of entitlement to an extraschedular rating.  

The Veteran has raised additional claims (including secondary service connection claims) in a January 2015 statement, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an extraschedular rating for left, mid-back contusion residuals and paralysis of the long thoracic nerve is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, paralysis of the long thoracic nerve with musculoskeletal pain in the left (minor) shoulder has been manifested by complete paralysis; inability to raise arm above shoulder level, winged scapula deformity.  

2.  Prior to March 4, 2010, the Veteran did not have objectively diagnosed moderate to complete paralysis of the long thoracic nerve in the left upper extremity, and it was first ascertainable following March 4, 2010, VA examination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for paralysis of the long thoracic nerve with musculoskeletal pain in the left (minor) shoulder are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124 , 4.124a, Diagnostic Code 8519 (2014).  

2.  The criteria for an effective date prior to March 4, 2010, for the assignment of a separate 20 percent rating for complete paralysis of the long thoracic nerve in the left upper extremity have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

The Veteran's underlying service connection claim (and subsequent increased rating claim) for residuals of a contusion to the thoracic spine was filed prior to enactment of the VCAA.  Again, the Veteran was awarded a separate rating for paralysis of the long thoracic nerve related to the thoracic spine contusion in an December 2007 rating decision.  However, VCAA letters dated in May 2004 and April 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The April 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the initial VCAA notice was sent to the Veteran prior to the decision in Dingess, and accordingly this notice did not address disability evaluation and effective date considerations.  The Board finds, however, that the Veteran was not prejudiced by this omission.  The Veteran was provided Dingess-compliant notice in April 2008.  The most recent readjudication of the claim was in a January 2015 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Nevertheless, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating or earlier effective date.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations most recently in May 2014.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the May 2014 examination reports in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the May 2014 VA examination and report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Effective Date

The law specifies that, unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (2014).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims has held it is axiomatic that, in the latter circumstance above, the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  It appears that Hazan, in part, stands for the proposition that a veil of finality may be pierced within the perimeters of 38 U.S.C.A. § 5110(b)(2).  Stated differently, 38 U.S.C.A. § 5110(b)(2) is a partial exception to 38 U.S.C.A. § 5110a.  This would be consistent with the language of 38 U.S.C.A. § 5110a "unless specifically provided otherwise in this chapter."

Also, with regard to the terms "application" or "claim" the Board notes that, once a formal claim for compensation has been granted, receipt of a VA hospitalization report, a record of VA treatment, or a record of hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that, when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152 , an informal request for increase or reopening will be accepted as a claim.  Under 38 C.F.R. § 3.157, once a formal claim for compensation has been allowed, the date of outpatient or hospital examination will be accepted as a claim when such reports relate to examination or treatment for which service connection has previously been established or when a claim specifying the benefit sought is received within one year thereafter.

An appeal to the Board consists of a timely notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  An NOD must (1) express disagreement with a specific determination of the RO; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; and (5) be filed by the claimant or the claimant's authorized representative.  Although special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

A substantive appeal consists of a properly completed VA Form 9 (Appeal to the Board of Veterans' Appeals) or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the issuance of the SOC or within the remainder of the one-year period from the date of mailing notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A substantive appeal should set forth specific allegations of error of fact or law related to specific items in the SOC and clearly identifies the benefit sought on appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.

If a decision by the RO goes unappealed, it is final.  A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a).  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Increased Rating

The Veteran contends that his incomplete paralysis of the left, long thoracic nerve warrants a rating in excess of 20 percent.  

By way of background, service connection for incomplete paralysis of the thoracic nerve was granted in a December 2007 rating decision.  A noncompensable rating was assigned, effective September 26, 2003.  The Veteran did not appeal that decision.  Following a June 2009 JMR, the AOJ scheduled the Veteran to determine the current severity of his paralysis of the thoracic spine.  In an October 2010 rating decision, the RO granted a 10 percent rating, effective March 4, 2010.  The Veteran appealed this decision, and in a January 2015 rating decision, the RO increased the rating to 20 percent for his thoracic spine paralysis, effective March 4, 2010.  The Veteran continues to disagree with the rating assigned.  

The Veteran's paralysis of the long thoracic nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8519.  A rating of zero percent is assigned for mild incomplete paralysis, a rating of 10 percent is assigned for moderate incomplete paralysis and a rating of 20 percent is assigned for severe incomplete paralysis.  For the minor extremity, a rating of 20 percent is also assigned for complete paralysis (inability to raise arm above shoulder level and winged scapula deformity).  A 20 percent rating for paralysis of the long thoracic nerve of the minor extremity is the maximum rating allowed under Diagnostic Code 8519.  

In a May 2007 treatment note, the Veteran was diagnosed as having probable mild winging of the left scapula.  An EMG performed at that time showed damage to the long thoracic nerve.  Treatment records show that the Veteran is right handed, but it his left upper extremity that is impacted by long thoracic nerve involvement.  

The Veteran was afforded a VA examination in November 2007, during which the examiner found: 

[M]ild incomplete paralysis of the long thoracic nerve with musculoskeletal pain in the left shoulder more prominently laterally but also medially.  There is neuropathy but not specifically neuralgia.  There was no muscle spasm noted.  There is stiffness and aching in the scapula area lateral paraspinal area secondary to the injury with intact range of motion but with elicitation of increased stiffness aching with extreme beyond the normal range of end points of motion but with intact range.

Following the June 2009 JMR, the Veteran's claims file was forwarded for additional clarification regarding his paralysis of the long thoracic nerve.  Physical examination revealed:

The patient is alert articulate cooperative gentleman.  On inspection from behind there is no thoracic muscle spasm but there is a slight hanging quality.  The left shoulder is slightly drooped compared to the right the muscles from the long thoracic nerve are helped to fixate the scapula into the paraspinal muscles into the torso and with his neuropathy the shoulder is less stable, which is responsible for his symptoms and fatigability and the slight sagging.  There is no curvature.  The deltoids are intact in the biceps triceps and the super and infraspinatus.  There is winging of the scapula of moderate degree when the patient holds his arm straight ahead and then he push back consistent with this long thoracic nerve injury deep tendon reflexes are 2+ and symmetrical and there is no sensory loss.  

Functionally there is clearly diminished range of motion of the thoracic spine secondary to the aching and pain in the area between the scapula and the spine secondary to the incomplete fixation of the scapula because of these weakened muscles.  These muscles are a kind of fixed or buttress the scapula in relation to the access to the core to spine and there is weakness there and there is chronic aching with the flares as described as well as slight droop of the shoulder.  It is characteristic of long thoracic nerve injury.  To attribute a fatigability or diminished range of motion of the spine to the service-connected spine problem would merely be speculative [as it was] recently diagnosed.  Although the pain is in this area [it] is more likely that the pain and aching is secondary to the long thoracic nerve injury and the traction or pulling of the shoulder and scapula by the weakened muscles medial to the scapula but functionally because of diminished endurance and pain that the motion of the left thoracic spine is limited functionally to 15 degrees of left lateral flexion and 15 degrees of left lateral rotation and 70 degrees of forward flexion based on chronic aching pain and diminished endurance.  As stated attempts to ascribe additional functional reduction in movement secondary to pain and spine disease would merely be speculative.  

The examiner diagnosed "[p]aralysis of long thoracic nerve with functionally moderate decrease in range of motion secondary to the muscles and medial to the scapula with winging of the scapula."

The Veteran continues to seek VA treatment and he also self-treats his symptoms.   

Upon careful review of the evidence of record, the Board finds that a rating in excess of 20 percent for complete paralysis of the long thoracic nerve is not warranted.  As noted above, a 20 percent rating is the maximum rating for paralysis of the long thoracic nerve for the minor upper extremity.  Simply put, there is no way to award a disability rating in excess of 20 percent for complete paralysis of the long thoracic nerve on a schedular basis.  

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a rating greater than 20 percent for complete paralysis of the long thoracic nerve. 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a higher disability rating for complete paralysis of the long thoracic nerve, and the claim must be denied.  

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not contended that he is unemployable solely due to his service-connected complete paralysis of the long thoracic nerve.  In fact, he is currently employed as a chiropractor.  Accordingly, the Board concludes that the issue of entitlement to TDIU is not presently before the Board.

Effective Date

The Veteran contends that his paralysis of the thoracic nerve warrants an effective date earlier than March 4, 2010.  

As noted above, service connection for paralysis of the thoracic nerve was granted in a December 2007 rating decision.  A noncompensable rating was assigned, effective September 26, 2003.  The Veteran did not appeal that decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The Veteran did not file a formal request for increase for his paralysis of the thoracic nerve.  Nevertheless, the Board will address the effective date of the grant of a separate rating for long thoracic nerve paralysis with consideration of the underlying increased rating claim for residuals of a contusion of the thoracic spine (previously denied).  

The Board will therefore first determine the date of receipt of the Veteran's claim for increase, and then proceed to consider whether the evidence showed entitlement prior to the assigned effective date for his paralysis of the long thoracic nerve on the left.  

In the June 18, 2009 JMR, the parties indicated that VA erred in not considering an increased rating for the Veteran's long thoracic nerve paralysis.  Effectively, this JMR considered the long thoracic nerve paralysis as part and parcel to the disability due to a thoracic spine contusion.  In December 2009, the Board remanded the Veteran's claim for an opinion as to any long thoracic nerve paralysis related to the Veteran's contusion of the thoracic spine.  

Following a June 2009 JMR, the AOJ scheduled the Veteran to determine the current severity of his paralysis of the thoracic spine.  In an October 2010 rating decision, the RO granted a 10 percent rating, effective March 4, 2010.  The Veteran appealed this decision, and in a January 2015 rating decision, the RO increased the rating to 20 percent for his thoracic spine paralysis, effective March 4, 2010-the date it was factually ascertainable that he had an increase in his thoracic spine paralysis.

Where the effective date is the date of the claim, an earlier effective date may still be granted if an increase in disability is factually ascertainable up to one year prior to the filing of the claim.  See Hazan, 10 Vet. App. at 521; 38 C.F.R. § 3.400(o)(2).  Here, the November 13, 1989, effective date for the disability related to contusion of the thoracic spine was effective, November 13, 1989 (the day after discharge from active duty).  

The diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003, (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  VA may apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change, but must apply both criteria to the period after the effective date of the regulatory change and determine which is more favorable to the claimant.  VAOPGCPREC 3-00 (Apr. 10, 2000); Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003).

The RO awarded a separate rating for paralysis of the long thoracic nerve, effective September 26, 2003-the date of the new rating criteria for spinal disorders, which includes compensation for both orthopedic and neurological manifestations related to a spinal disorder.  As such, the earliest possible effective date is September 26, 2003, for his paralysis of the long thoracic nerve.

The pertinent inquiry, then, is whether the medical evidence indicates a factually ascertainable increase in the severity of the Veteran's long thoracic nerve paralysis from September 26, 2003.  The Board concludes it does not as the first evidence of anything more than mild paralysis of the long thoracic nerve was first shown during a March 4, 2010, VA examination.  So even if the long thoracic nerve paralysis is considered part and parcel to the residuals of mid-back contusion, the clinical evidence of record does not show any compensable long thoracic nerve symptoms prior to March 4, 2010.  In fact, prior to March 4, 2010, the Veteran's long thoracic nerve symptoms were no more than mild in nature, which is commensurate with a noncompensable rating for the nondominant upper extremity under Diagnostic Code 8519.  

In 2001, the Veteran had reported what he perceived to be a "nerve component" of his thoracic spine disability and requested treatment for the same.  In August 2002, the Veteran underwent an EMG of the left upper extremity.  All findings were within normal limits.  He eventually underwent nerve blocks and was given prescription medication for treatment.  He also described these symptoms as "nerve irritability."  VA treatment records show that the Veteran had first shown symptoms with possible long thoracic nerve involvement in early-2007.  He has been treated for fibromyalgia and myositis.  Prior to the March 4, 2010, VA examination, however, there is no clinical evidence showing that the Veteran's paralysis of the long thoracic nerve on the left was more than mild in nature.  

As noted in the increased rating section above, a compensable rating for paralysis of the long thoracic nerve is only warranted if there is at least moderate, incomplete paralysis of this nerve.  The Board finds that at no time prior to March 4, 2010, has the evidence of record shown any more than mild, incomplete paralysis of the long thoracic nerve-even considering the Veteran's own competent and credible reports of his symptoms as a medical professional.  

The Board finds that an increased disability in the long thoracic nerve was first factually ascertainable on March 4, 2010-during a VA examination of the spine.  As such, the effective date of the Veteran's claim for increase can be no earlier than March 4, 2010.  38 C.F.R. § 3.400(o).  Therefore, in light of the above, the Board finds that an effective date prior to March 4, 2010, for the 20 percent rating for the service-connected complete paralysis of the long thoracic nerve is not warranted, and the claim must be denied.

Again, the general rule regarding the effective date of a rating and award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2014).  Regarding the separate rating for paralysis of the long thoracic nerve, entitlement arose no earlier than March 4, 2010.  Accordingly, the date entitlement arose for a separate rating for complete paralysis of the long thoracic nerve, March 4, 2010, is the later of the two dates (effective date of the change in regulations for spinal disorders, September 26, 2003, and the date entitlement to a separate rating for paralysis of the long thoracic nerve arose, March 4, 2010).  In addition, the exception to the general rule allows the effective date for the Veteran's complete paralysis of the long thoracic nerve claim to be extended back to September 26, 2003.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).  But as noted above, he was not shown by the objective evidence to have compensable paralysis of the long thoracic nerve prior to March 4, 2010.  Indeed, the Veteran had nerve symptoms in the location of the long thoracic nerve prior to March 4, 2010, but they did not rise to a compensable level prior to that time.  Therefore, March 4, 2010, is the appropriate effective date for the grant of a separate rating for complete paralysis of the long thoracic nerve.

In reaching this decision, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than March 4, 2010, for the grant of a separate rating for complete paralysis of the long thoracic nerve.  The Board has considered the Veteran's competent and credible statements submitted on his own behalf (he is a chiropractor), but the objective medical evidence shows no compensable paralysis (i.e. no more than mild paralysis) of the long thoracic nerve on the left prior to March 4, 2010, and it outweighs the Veteran's own statements as to its onset and severity for VA rating and effective date purposes.  

Therefore, to that extent, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for complete paralysis of the long thoracic nerve of the left upper extremity is denied.

An effective date earlier than March 4, 2010, for the grant of a separate rating for complete paralysis of the long thoracic nerve of the left upper extremity.  


REMAND

The Board finds that further development is necessary regarding extraschedular consideration for the Veteran's increased rating claims for his residuals of contusion of the thoracic spine with complete paralysis of the long thoracic nerve.  

Importantly, the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The Board has considered the Veteran's claims and the multiple JMRs regarding the residuals of his in-service contusion of the thoracic spine-including paralysis of the long thoracic nerve-and finds it prudent to obtain an opinion from the VA Director of the Compensation and Pension Service as to whether an extraschedular rating is warranted for thoracic spine contusion residuals with complete paralysis of the long thoracic nerve of the left upper extremity.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the extraschedular claim for residuals of thoracic spine contusion with paralysis of the long thoracic nerve on appeal to the Director, Compensation and Pension Service, for extraschedular consideration.  In accordance with 38 C.F.R. § 4.16(b), the AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.  
 
2.  Once the issues on appeal have returned from the Director, Compensation and Pension service, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


